--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MERGER AGREEMENT


BETWEEN


ELEVATED CONCEPTS, INC., A NEVADA COMPANY


AND


BLOGGERWAVE APS., A DANISH COMPANY


 
1

--------------------------------------------------------------------------------

 
This merger agreement (the “Merger Agreement”) is entered into on this 9th day
of September, 2009, by and among Elevated Concepts, Inc., a corporation
organized under the laws of the State of Nevada (“ELVT” or “Surviving
Corporation”), and Bloggerwave ApS, a corporation organized under the Danish
Company Accounts Act (“BWAVE”).
 
 
RECITALS

 
WHEREAS the Merger Agreement is the culmination of discussions, negotiations and
strategic business operational planning regarding a transaction in which BWAVE
will merge with and into ELVT and ELVT shall be the surviving corporation (the
“Merger”); and
 
WHEREAS the Surviving Corporation is interested in acquiring all of the assets
and total issued and outstanding shares of Common Stock of BWAVE.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the cx
 
Section 1. Basic Transaction
 
1.01. The Merger.  On and subject to the terms and conditions of this Merger
Agreement, BWAVE will merge with and into ELVT at the effective time (herein
defined in Section 1.04). ELVT shall be the surviving corporation after
consummation of the Merger Agreement, and the business and operational
activities of BWAVE shall be conducted by and through the Surviving Corporation,
and BWAVE will assume the assets and liabilities of the Surviving Corporation.
 
1.02. The Closing. The closing of the transactions contemplated by this Merger
Agreement (the “Closing”) shall take place concurrently at the registered
offices of BWAVE and the Surviving Corporation.
 
1.03. Actions at the Closing.  At the Closing, the Surviving Corporation and
BWAVE will deliver:
 
(i)
Consent resolutions of the Board of Directors of the Surviving Corporation and
BWAVE approving the transactions contemplated by this Merger Agreement;

 
(ii)
Consent Resolutions signed by the holders of a majority of the issued and
outstanding shares of BWAVE Common Stock approving the transactions contemplated
by this Merger Agreement;

 
(iii)
Instructions from the Surviving Corporation to its stock transfer agent
authorizing transfer of 5,000,000 shares of Common Stock of the Surviving
Corporation to the BWAVE stockholders in proportion to their respective holdings
of record in BWAVE Common Stock as indicated in Appendix A;

 
(iv)
Instructions from the Surviving Corporation to its stock transfer agent
authorizing issuance of an additional 3,000,000 shares of Common Stock of the
Surviving Corporation to the entities and in the quantities listed in Appendix
B;

 
 
2

--------------------------------------------------------------------------------

 
(v)
Consent Resolutions signed by a majority of the Surviving Corporation’s
stockholders approving the transactions contemplated by this Merger;

 
(vi)
Delivery of all minute books, corporate seals, stock records, tax returns,
accounting and other records, and all other assets of the Surviving Corporation
to the new officers;

 
(vii)
Delivery by the BWAVE stockholders to the Surviving Corporation of the total
issued and outstanding shares of Common Stock of BWAVE;

 
(vii)
Articles of Merger to be filed with the Nevada Secretary of State;

 
 
1.04. Effect of Merger.

 
(i)
The Merger shall become effective (the “Effective Time”) on September 9, 2009 at
10:00 AM Pacific Daylight Time or as soon as practical thereafter.  For purposes
of this Merger Agreement the day upon which the Effective Time occurs shall be
referred to as the “Effective Date.” The Merger shall have the effect set forth
in the Nevada Revised Statutes, as amended. ELVT shall remain as the Surviving
Corporation. The Surviving Corporation and BWAVE may, at any time after the
Effective Time, take any action (including executing and delivering any
document) in the name and on behalf of either BWAVE or the Surviving Corporation
in order to carry out and effectuate the transactions contemplated by this
Merger Agreement.

 
(ii)
The Articles of Incorporation of Surviving Corporation shall be and remain
unchanged and in effect until amended or repealed by law.

 
(iii)
The Bylaws of the Surviving Corporation shall remain in effect as they were
prior to the Effective Time.

 
(v)
With the exception of 4,100,000 shares of the Surviving Corporation’s Common
Stock, all shares of the Surviving Corporation’s stock, including Common Stock,
Preferred Stock and any other stock or equity rights, that are issued and
outstanding, shall be redeemed and paid for by the Surviving Corporation
immediately prior to the Merger.

 
(vi)
Each share of BWAVE Common Stock outstanding at the Effective Time shall be
converted into 50,000 shares of the Surviving Corporation’s Common Stock without
any action on the part of the holders thereof such that all of the outstanding
shares of BWAVE Common Stock shall be converted into a total of 5,000,000 shares
of the Surviving Corporation’s Common Stock as a result of the Merger.  After
the Effective Time, each holder of an outstanding certificate or certificates
which, prior thereto, represented shares of BWAVE Common Stock shall be
entitled, upon surrender thereof, to receive in exchange therefor a certificate
or certificates representing the number of whole shares of the Surviving
Corporation’s Common Stock into or for which its shares have been converted or
exchanged.

 
(vii)
Within ten days of the Effective Time, the Surviving Corporation shall issue an
additional 3,000,000 shares of the restricted Common Stock of the Surviving
Corporation to those listed at Appendix B and, when issued in accordance with
the terms and provisions of the Merger Agreement, shall be deemed fully paid and
non-assessable.

 
 
3

--------------------------------------------------------------------------------

 
(viii)
All shares of stock into which shares of BWAVE Common Stock shall have been
converted pursuant to this Merger Agreement will be “restricted” as that term is
defined in Rule 144 adopted under the Securities Act of 1933, as amended (the
“Securities Act”). (Under Rule 144, the period of restriction is generally one
year.)  The Surviving Corporation will issue its Common Stock to the BWAVE
stockholders under an appropriate exemption from the registration requirements
of the Securities Act, including but not limited to the statutory exemption
under Section 4(2) of the Securities Act, and Rule 506 adopted thereunder, and
Regulation S.

 
Section 2. Representations and Warranties of the Surviving Corporation
 
The Surviving Corporation represents and warrants to BWAVE and the BWAVE
stockholders that the statements contained in this Section 2 are correct and
complete as of the date of this Merger Agreement and at and as of the Effective
Date.
 
(i)
The Surviving Corporation is duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The Surviving Corporation has
full corporate power and authority to carry on the businesses in which it is
engaged and to own and use the properties owned and used by it.

 
(ii)
The entire authorized capital stock of the Surviving Corporation consists of
75,000,000 shares of Common stock, $0.001 par value. 9,100,000 shares of Common
Stock are issued and outstanding. Prior to the Effective Time, all shares of the
Surviving Corporation’s stock with the exception of 4,100,000 shares of the
Surviving Corporation’s Common Stock that are issued and outstanding, shall be
redeemed and paid for by the Surviving Corporation such that the shares of
Common Stock of the Surviving Corporation that the BWAVE stockholders shall
receive pursuant to this Merger Agreement will represent approximately 54.9% of
the Surviving Corporation’s voting and outstanding stock. There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require the Surviving Corporation to issue, sell, or otherwise cause
to become outstanding any of its authorized capital. There are no outstanding or
authorized stock options, stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Surviving Corporation.  All
shares transferred to BWAVE shareholders which have been outstanding at any time
prior to the Effective Time will be transferred free and clear of all adverse
claims.

 
(iv)
At the Effective Time, the Surviving Corporation has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise).

 
(v)
The Surviving Corporation has full corporate power and authority to execute and
deliver this Merger Agreement and to perform its obligations hereunder. The
Board of Directors of the Surviving Corporation has approved the transactions
contemplated by this Merger Agreement.  Further, the Board of Directors of the
Surviving Corporation has sought and obtained written consents from stockholders
holding a majority of the issued and outstanding shares of the Common Stock of
the Surviving Corporation approving the transactions contemplated by this Merger
Agreement. This Merger Agreement constitutes the valid and legally binding
obligation of the Surviving Corporation, enforceable in accordance with its
terms and conditions, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganisation, moratorium, fraudulent transfer or
similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable rights.

 
 
4

--------------------------------------------------------------------------------

 
(vi)
Neither the execution and the delivery of this Merger Agreement, nor the
consummation of the transactions contemplated hereby, will: (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Surviving Corporation is subject or any provision of the
Articles of Incorporation or Bylaws of the Surviving Corporation, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Surviving Corporation is a party
or by which it is bound or to which any of its assets is subject (or result in
the imposition of any security interest upon any of its assets.  Other than in
connection with the provisions of any applicable law, the Surviving Corporation
does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the parties to consummate the transactions contemplated by this Merger
Agreement.

 
(vii)
The Surviving Corporation has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof) with respect to its business, and no
action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against them in connection with
its operations alleging any failure so to comply.

 
(viii)  
The Surviving Corporation is not currently a party to any executory agreements
other than this Merger Agreement.

 
(ix)  
Neither the Surviving Corporation nor any director, officer, agent, or employee
of the Surviving Corporation, or any other person associated with or acting for
or on behalf of any Surviving Corporation, has directly or indirectly (a) made
any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or
other payment to any person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of the Surviving Corporation, or (iv) in violation of any laws, (b)
established or maintained any fund or asset that has not been recorded in the
books and records of the Surviving Corporation.

 
(x)  
The Surviving Corporation has not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or other similar payment.

 
 
5

--------------------------------------------------------------------------------

 
(xi)  
There are no bankruptcy, insolvency or similar actions or proceedings pending
or, to the knowledge of any director or officer of Surviving Corporation,
overtly threatened by or against the Surviving Corporation.

 
(xii)
The Surviving Corporation has filed all tax returns that it was required to
file. All such tax returns were correct and complete in all respects. All taxes
owed by the Surviving Corporation (whether or not shown on any tax return) have
been paid. The Surviving Corporation is not currently the beneficiary of any
extension of time within which to file any tax return. No pending claim has been
made by an authority in a jurisdiction where the Surviving Corporation does not
file tax returns that it is or may be subject to taxation by that jurisdiction.
There are no security interests on any of the Surviving Corporation’s assets
that arose in connection with any failure (or alleged failure) to pay any tax.

 
(xiii)
The Surviving Corporation’s Common Stock trades on the OTC Bulletin Board under
the symbol “ELVT” and it is fully compliant with US Securities and Exchange
Commission  regulations. The Surviving Corporation’s management has the
expertise to efficiently and effectively operate a public company.

 
(xiv)
With respect to the operations and business assets, the Surviving Corporation:
(i) is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge, and (ii) is not a party or threatened to be made a party to
any action, suit, proceeding, hearing, or investigation of, in, or before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator.  The Surviving Corporation nor
its officers, directors, or employees have any reason to believe that any such
action, suit, proceeding, hearing, or investigation may be brought or threatened
against the Surviving Corporation. No representation or warranty omits to state
a material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.

 
Section 3. Representations and Warranties of BWAVE
 
BWAVE represents and warrants to the Surviving Corporation that the statements
contained in this Section 3 are correct and complete as of the date of this
Merger Agreement.
 
(i)
BWAVE represents it is a corporation duly organized, validly existing, and in
good standing under the Danish Company Accounts Act.  It is duly authorized to
conduct business and is in good standing under the laws of the jurisdiction
where such qualification is required. BWAVE has full corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.

 
(ii)
BWAVE has full corporate power and authority to execute and deliver this Merger
Agreement and to perform its obligations hereunder. The Board of Directors of
BWAVE approved via unanimous written consent dated September 9, 2009 the
transactions contemplated by this Merger Agreement. Further, the BWAVE
stockholders have given the requisite stockholder approval to the transactions
contemplated by this Merger Agreement. BWAVE has complied with all the
requirements of jurisdictional law, its Articles of Incorporation and Bylaws to
approve this Merger Agreement and the consummation of the transactions
contemplated by this Merger Agreement. This Merger Agreement constitutes the
valid and legally binding obligation of BWAVE enforceable in accordance with its
terms and conditions, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganisation, moratorium, fraudulent transfer or
similar laws affecting creditors’ rights generally, or by the principles
governing the availability of equitable rights.

 
 
6

--------------------------------------------------------------------------------

 
(iii)
BWAVE owns, is properly licensed under, or otherwise possesses the valid and
enforceable right to use all intellectual property that is material to the
operation of the business of BWAVE as currently conducted.

 
(iv)
The assets of BWAVE are sufficient for the continued conduct of the business of
BWAVE after the Effective Time in substantially the same manner as conducted
prior to the Effective Time.

 
Section 4. Conditions
 
The obligation of BWAVE to merge with and into the Surviving Corporation is
subject to satisfaction, or waiver by BWAVE, of the conditions set forth below
at or before the Effective Time.  BWAVE may waive any or all of such conditions,
without prejudicing or affecting any other rights BWAVE may have.  If any
conditions are not satisfied or waived, BWAVE shall have the right to terminate
this Merger Agreement without liability.
 
(i)
The Surviving Corporation shall have performed all of the obligations to be
performed by or on behalf of the Surviving Corporation under this Merger
Agreement at or prior to the Closing.

 
(ii)           The stockholders of each party shall have approved the Merger.
 
(iii)           The Closing shall have taken place on or prior to the Effective
Time.
 
(iv)
Articles of merger meeting the requirements set forth in Section 92A.200 of the
Nevada Revised Statutes shall have been filed with and accepted by the Nevada
Secretary of State on or prior to the Effective Time.

 
(v)
BWAVE has obtained evidence satisfactory to it that there are no claims, liens
or encumbrances against the Surviving Corporation.

 
(vi)
The representations and warranties of the Surviving Corporation shall be
accurate in all material respects as of the date made and at and as of the
Closing.

 
(vii)
There shall have been no material adverse change, or any development likely to
result in a material adverse change, in or affecting the Surviving Corporation.

 
Section 5. Miscellaneous
 
(i)
With the exception of the representation of the Surviving Corporation that none
of the Surviving Corporation stockholders has asserted, nor will assert,
dissenter’s rights and demanded payment, nor will demand payment, for shares of
Surviving Corporation stock, none of the representations, warranties, and
covenants of the parties will survive after the Effective Time.

 
 
7

--------------------------------------------------------------------------------

 
(ii)
Until completion of the Merger, no party shall issue any press release or make
any public announcement relating to the subject matter of this Merger Agreement
without the prior written approval of the other parties; provided, however, that
any party may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing party will use its best
efforts to advise the other party prior to making the disclosure).

 
(iii)
This Merger Agreement shall not confer any rights or remedies upon any person
other than the Dissenter’s Rights Depositor (defined below) and the parties, and
their respective successors and permitted assigns.

 
(iv)
This Merger Agreement (including the documents referred to herein) constitutes
the entire agreement among the parties and supersedes any prior understandings,
agreements, or representations by or among the parties, written or oral, to the
extent they related in any way to the subject matter hereof.

 
(v)
This Merger Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors and permitted assigns.  No
party may assign either this Merger Agreement or any of its rights, interests,
or obligations hereunder.

 
(vi)
This Merger Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 
(vii)
The section headings contained in this Merger Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Merger Agreement.

 
(viii)
All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if it is sent by overnight courier,
confirmed facsimile, or confirmed Internet transmission.

 
If to the Surviving Corporation:
 
Jacob Lemmeke, Director
Elevated Concepts Inc.
1802 North Carson Street, Suite 108
Carson City, NV  89701
Fax: 1-303-988-6954


Email: ddalmy@earthlink.net


If to BWAVE:


Ulrik Svane Thomsen, President
Bloggerwave ApS
Ny Strandvej 21
3050 Humlebaek, DK
Fax: +45 3514 2572
Email: ust@bloggerwave.com


 
8

--------------------------------------------------------------------------------

 
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.
 
(ix)
The parties may mutually amend any provision of this Merger Agreement at any
time prior to the Effective Time with the prior authorization of their
respective boards of directors. No amendment of any provision of this Merger
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties. No waiver by any party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 
(x)
Any term or provision of this Merger Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 
(xi)
Each of the parties will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Merger Agreement and the
transactions contemplated hereby.

 
(xii)  
The Surviving Corporation shall not enter into, renew, extend, amend or modify
any contracts prior to the Effective Time.

 
(xiii)  
Each party will cooperate with the other in the preparation and filing, as soon
as possible, of all necessary applications, filings, and other documents with
respect to the Merger.

 
(xiv)  
Subject to applicable laws and regulations, each party will give the other party
and its representatives full access during normal business hours to all of its
properties, books, records, documents, personnel and accountants.

 
(xv)  
The parties for themselves, their managers, directors, officers, employees,
agents, and representatives, covenant with each other that they will use all
information relating to any other party that is acquired pursuant to the
provisions of this Merger Agreement or in the course of negotiations with or
examination of any other party only in connection with and for the purpose of
the transactions contemplated hereby, and shall cause all information obtained
by them pursuant to this Merger Agreement and such negotiations and
examinations, which is not publicly available, to be treated as confidential
except as may otherwise be required by law or as may be necessary or appropriate
in connection with the enforcement of this agreement or any document or
instrument referred to, contemplated by or executed contemporaneously with this
agreement, in order to give effect to the provisions and purposes of this Merger
Agreement.

 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, we the Parties hereto have executed this Merger Agreement on
the date first above
 
ELEVATED CONCEPTS INC.
(a Nevada Corporation).
 
/s/ Jacob Lemmeke
____________________________________
Jacob Lemmeke, Director


BLOGGERWAVE APS
(a Danish Corporation)


/s/ Ulrik Svane Thomsen
___________________________________
Ulrik Svane Thomsen, President





 
10

--------------------------------------------------------------------------------

 

APPENDIX A
TO
MERGER AGREEMENT


DISTRIBUTION OF 5,000,000 SHARES PURSUANT TO PARAGRAPH 1.03 (iii)




NAME
ADDRESS
QUANTITY
IQDIVISION CORP
1802 NORTH CARSON STREET, SUITE 108
CARSON CITY, NV    89701
3,500,000
ULRIK SVANE
KLOVERMARKEN 42, 3060 ESPERGAERDE, DENMARK
500,000
JAKOB LEMMEKE
SORTEVEJ 3, 3070 SNEKKERSTEN, DENMARK
500,000
SOREN RISAGE BAKKEVEJ 5, 3650 OELSTOEKKE, DENMARK 500,000




A-1


 
11

--------------------------------------------------------------------------------

 

APPENDIX B
TO
MERGER AGREEMENT


DISTRIBUTION OF  3,000,000 SHARES PURSUANT TO PARAGRAPH 1.03 (iv)




NAME
ADDRESS
QUANTITY
SAPIENS ALLIANCE LTD.
AKARA BLDG., 24 DE CASTRO STREET
WICKHAMS CAY I, ROAD TOWN,
TORTOLA, BRITISH VIRGIN ISLANDS
1,500,000
SVANECO LTD.
 
AKARA BLDG., 24 DE CASTRO STREET
WICKHAMS CAY I, ROAD TOWN,
TORTOLA, BRITISH VIRGIN ISLANDS
1,500,000








B-1


 
12

--------------------------------------------------------------------------------

 
